



Exhibit 10.177




ERIE INDEMNITY COMPANY
INCENTIVE COMPENSATION DEFERRAL PLAN


Effective January 1, 2017




ARTICLE ONE


INTRODUCTION


This Erie Indemnity Company Incentive Compensation Deferral Plan (the “Plan”) is
an unfunded, non-qualified, deferred compensation arrangement created for a
select group of management and highly compensated employees of Erie Indemnity
Company (the “Company”) and its affiliates, effective January 1, 2017. It is
intended that the Plan will aid in retaining and attracting qualified executives
by providing such executives with a vehicle for accumulating credits denominated
in the Class A shares of the Company until retirement or other separation from
service from the Company.
 


ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Plan document with initial
capital letters, they shall have the following meanings:


2.1“Administrator” shall mean the person or committee, appointed by the Chief
Executive Officer of the Company, who shall be responsible for the
administrative functions assigned to it under the Plan.


2.2“Affiliate” shall mean any organization which, together with the Company, is
a member of a controlled group of corporations under Sections 414(b), 414(c),
and 1563(a) of the Code, applying an 80% test for purposes of Section 1563(a).


2.3“AIP” shall mean the Erie Indemnity Company Annual Incentive Plan, as
amended.


2.4“Beneficiary” shall mean the individual(s) or trust(s) selected by a
Participant to receive payment of amounts credited under the Plan in the event
of the Participant’s death, as evidenced by the most recent, properly completed
and executed, Beneficiary designation which the Participant has delivered to the
Administrator prior to the Participant’s death. Such Beneficiary designation
shall apply upon the Participant’s death, whether before or after commencement
of payments hereunder, and shall apply to the Participant’s entire interest in
the Plan as of such date of death. A Participant may change his Beneficiary at
any time by delivering a new designation of Beneficiary to the Administrator in
paper and/or electronic form, as designated by the Administrator. A new
designation of Beneficiary shall be effective upon receipt by the Administrator
of the completed and executed designation. As of such effective date, the new


1



--------------------------------------------------------------------------------




designation shall divest any Beneficiary named in a prior designation in that
interest indicated in the prior designation. If no effective Beneficiary
designation is in effect on the death of the Participant, or if all designated
Beneficiaries have predeceased the Participant, any payments to be made under
the Plan on account of the Participant’s death shall be paid to the estate of
the Participant.


2.5“Board” shall mean the Board of Directors of the Erie Indemnity Company.


2.6“Code” shall mean the Internal Revenue Code of 1986, as amended.


2.7“Committee” shall mean the Executive Compensation and Development Committee
of the Board, or its successor, as designated by the Board.


2.8“Common Stock” shall mean the Class A common stock of the Company.


2.9“Company” shall mean the Erie Indemnity Company, a Pennsylvania business
corporation.


2.10“Deferred Stock Account” shall mean the bookkeeping account described in
Section 4.2.


2.11“Dividend Equivalent Credit” shall mean the Share Credit addition determined
under Section 4.4.


2.12“Election Form” shall mean the Participation Election Form described in
Section 3.2. An Election Form may be in paper and/or electronic form, as
designated by the Administrator.


2.13“Employee” shall mean a person engaged in performing services for the
Company, or an Affiliate, as an exempt or non-exempt full-time employee, as
defined by the Company’s Corporate Personnel Manual, as in existence at the time
of determination, and not as an independent contractor.


2.14“Incentive Compensation Deferral Share Credit” shall mean the Share Credit
addition determined under Section 4.3.


2.15“LTIP” shall mean the Erie Indemnity Company Long Term Incentive Plan, as
amended.


2.16“Participant” shall mean each Employee who participates in the Plan in
accordance with the terms and conditions of the Plan. Participant shall also
include a former Employee who had become a Participant as an Employee and on
whose behalf the Administrator is maintaining a Deferred Stock Account pursuant
to the terms of the Plan.

2.17“Plan” shall mean the Erie Indemnity Company Incentive Compensation Deferral
Plan as set forth in the provisions of this Plan document, and including any
amendments, appendices and exhibits to this document.


2.18“Separation from Service” shall mean an Employee’s complete cessation of all
services as an Employee for the Company and all Affiliates or as otherwise set
forth below:




2

--------------------------------------------------------------------------------




a)
A Separation from Service shall not be considered to have occurred if the
individual’s employment relationship is treated by the Company or Affiliate as
continuing while the individual is on military leave, sick leave, or other bona
fide leave of absence if such period of leave does not exceed six months or, if
longer, so long as the individual’s right to reemployment is provided by statute
or by contract. If the period of leave exceeds six months and such reemployment
rights are not provided, the employment relationship is deemed to cease on the
first date immediately following such six-month period.

 
b)
A Separation from Service shall also not be considered to have occurred if the
individual’s employment relationship is treated by the Company or Affiliate as
continuing while the individual is on a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six months, where such
impairment causes the individual to be unable to perform the duties of his
position or any substantially similar position, provided that, for purposes of
the Plan, the employment relationship shall be considered to continue no longer
than 29 months or, if longer, so long as the individual’s right to reemployment
is provided by statute or by contract. If the period of leave exceeds 29 months
and such reemployment rights are not provided, the employment relationship is
deemed to cease on the first date immediately following such 29-month period.



c)
A Separation from Service shall also not be considered to have occurred,
regardless of the level of services anticipated or provided by the individual as
an employee or in a capacity other than an employee, if the individual continues
to provide services to the Company or any Affiliate at a rate that is fifty
percent (50%) or more of the level of services rendered, on average, during the
immediately preceding 36-month period (or the full period of such services, if
less than 36 months) and the remuneration for such services is fifty percent
(50%) or more of the average remuneration earned during the 36-month period (or
the full period of such services, if less than 36 months).



d)
Otherwise, a Separation from Service is presumed to have occurred if the facts
and circumstances indicate that (A) the Company or Affiliate and the individual
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the individual would
perform after such date would permanently decrease to 20% or less of the average
level of bona fide services over the immediately preceding 36-month period (or
the full period of such services, if less than 36 months) or (B) the level of
bona fide services the individual performs after a given date decreases to a
level equal to 20% or less of the average level of bona fide services performed
by the individual over the immediately preceding 36-month period (or the full
period of such services, if less than 36 months).


2.19“Share Credit” shall mean the separate, identifiable units accumulated
within a Participant’s Deferred Stock Account attributable to Incentive
Compensation Deferral Share Credits and Dividend Equivalent Credits.




3

--------------------------------------------------------------------------------




2.20“Share Credit Allocation Date” shall mean, with respect to any AIP or LTIP
award deferred hereunder, the date such award would otherwise be payable to the
Participant in cash.


2.21“Specified Employee” shall mean, for any period during which the Company
remains publicly traded, an individual who is included in the group of employees
who are determined to be “key employees” under Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (as applied in accordance with regulations thereunder and
disregarding Section 416(i)(5) of the Code), identified in the manner and under
the procedures specified in a writing adopted by the Committee.

2.22 “Vested” shall mean, as of any given date, the portion of the Deferred
Stock Account maintained on behalf of a Participant which is then 100% vested
and nonforfeitable. All Deferred Stock Accounts maintained under the Plan shall
be 100% vested and nonforfeitable at all times.




ARTICLE THREE


PARTICIPATION


3.1    ELIGIBILITY


The individuals who are eligible to participate in the Plan are those Employees
selected by the Committee. The Committee shall make its selection of eligible
Employees before January 1 of the year next beginning or at such other times as
it shall decide for the purpose of determining the eligibility of new Employees
hired by the Company or its Affiliates or Employees newly promoted into a
classification eligible for participation in the Plan.


The Committee, in its sole discretion, shall determine to what extent an
Employee is eligible to participate under the provisions of Article Four. Except
as otherwise provided by the Committee, an Employee who has been selected by the
Committee as eligible to participate under Section 4.1 of the Plan shall
continue such eligibility from year to year of his employment with the Company
or Affiliate, regardless of whether the Employee elects to participate or not;
provided, however, that the Committee, in its discretion, may terminate all or
part of an Employee’s eligibility for any given year. To participate in the Plan
for any given year, an Employee must be classified within a select group of
management and highly compensated employees for such year.


3.2    ELECTION TO PARTICIPATE


An Employee who is eligible under the provisions of Section 3.1 to participate
may elect to participate by delivering a properly completed and executed
Election Form to the Administrator. This Election Form shall specify:


a)
The percentage of any award under the AIP to be deferred, as provided in Section
4.1, for the calendar year performance period to which the election applies;




4

--------------------------------------------------------------------------------




b)
The percentage of any award determined under the LTIP to be deferred, as
provided in Section 4.1, for the multi-year performance period to which the
election applies; and



c)
The Beneficiary to whom payment of all amounts credited to the Participant’s
Deferred Stock Account will be made in the event of the Participant’s death.



The election under paragraphs (a) and (b) above shall be irrevocable with
respect to the performance periods to which they apply, except as provided in
Section 4.1(d) or Section 4.1(e). The election under paragraph (c) above may be
made and may be changed as provided in Article Two of the Plan.


3.3    EFFECTIVE DATE FOR PARTICIPATION


a)
Except as provided under paragraph (b) below, an Employee who is eligible to
participate under Section 3.1 shall first become a Participant in the Plan as of
the first day of the calendar year that immediately follows the calendar year in
which the Administrator receives the Employee’s properly completed and executed
Election Form. For any given period, the effective date for the deferral of an
AIP or LTIP award shall be the date such award would otherwise be payable to the
Participant in cash.


b)
A newly hired Employee or a newly promoted Employee who is eligible to
participate under Section 3.1 shall first become a Participant in the Plan as of
the date that the Employee begins active employment with the Company or an
Affiliate or the date on which the Employee’s promotion is effective, provided
the Administrator has received the Employee’s Election Form prior to such date.
Notwithstanding the preceding sentence, a newly hired Employee or newly promoted
Employee who is eligible to participate under Section 3.1 may elect to
participate under the provisions of Section 3.2 by delivering a properly
completed and executed Election Form to the Administrator within 30 days of the
Employee’s date of hire or, if applicable, effective date of promotion. In the
event such an Employee completes such action, the Employee’s elections under
Section 3.2 shall apply only with respect to that portion of an AIP and/or LTIP
award that is attributable to the Employee’s services performed after the
Election Form has been delivered to the Administrator and the effective date for
participation of such Employee shall be the date as of which the Administrator
determines such Election Form to be effective.



3.4    CESSATION OF ELIGIBILITY


A Participant’s Separation from Service shall have no effect on the
Participant’s properly completed and executed election to defer an AIP and/or a
LTIP award. If during a given performance period a Participant ceases to satisfy
the criteria that qualified him for Plan participation, as determined by the
Committee, (including, for this purpose, the requirement that a Participant be
classified within a select group of management and highly compensated
employees), the Participant’s properly completed and executed election to defer
an AIP and/or a LTIP award shall continue in effect but such Participant shall
be ineligible to make any new


5

--------------------------------------------------------------------------------




election under Section 4.1 until such time as the Committee determines the
individual again satisfies the criteria for Plan participation. Such individual
shall remain a Participant, however, until the amounts represented by the Vested
Deferred Stock Account maintained on his behalf under the Plan are distributed.




ARTICLE FOUR


INCENTIVE COMPENSATION DEFERRED


4.1    INCENTIVE COMPENSATION DEFERRAL ELECTION


a)
Deferral Election for Initial Year of Participation. An Employee who is first
eligible to participate in the Plan under the provisions of Section 3.1 may
elect to defer receipt of up to 100% of an AIP award for the calendar year
performance period commencing as of the January 1 next following the Employee’s
election and/or up to 100% of a LTIP award for the multi-year performance period
commencing as of the January 1 next following the Employee’s election. An
Employee shall make such election(s) by delivering a properly completed and
executed Election Form to the Administrator as provided in Section 3.2. Except
as provided in Section 3.3(b), a properly completed and executed Election Form
shall be considered to be delivered on a timely basis if it is provided to the
Administrator by the last day of the last full pay period ending in the calendar
year which immediately precedes the beginning of the calendar year or multi-year
performance period for which the deferral election is effective and the AIP or
LTIP award is to be earned. Except as provided in paragraph (d) or (e) below,
any such deferral election(s) shall be irrevocable as of the last day of the
last full pay period ending in the calendar year that immediately precedes the
beginning of the calendar year or multi-year performance period to which the
election applies. Any such deferral election shall automatically terminate as to
any AIP award and any LTIP award attributable to any subsequent performance
periods.



b)
Deferral Elections for Subsequent Years of Participation. With respect to any
calendar year or multi-year performance periods beginning after the year an
Employee first becomes eligible to participate under Section 3.1, the Employee
may elect to defer receipt of up to 100% of an AIP award for the calendar year
performance period commencing as of the January 1 next following the Employee’s
election and/or up to 100% of a LTIP award for the multi-year performance period
commencing as of the January 1 next following the Employee’s election. An
Employee shall make such election(s) by delivering a properly completed and
executed Election Form to the Administrator as provided in Section 3.2. A
properly completed and executed Election Form shall be considered to be
delivered on a timely basis if it is provided to the Administrator by the last
day of the last full pay period ending in the calendar year which immediately
precedes the beginning of the calendar year or multi-year performance period for
which the deferral election is effective and the AIP or LTIP award is to be
earned. Except as provided in paragraph (d) or (e) below, any such deferral
election(s) shall be irrevocable as of the last day of the last full pay period
ending in the calendar year that immediately precedes the



6

--------------------------------------------------------------------------------




beginning of the calendar year or multi-year performance period to which the
election applies. Any such deferral election shall automatically terminate as to
any AIP award and any LTIP award attributable to any subsequent performance
periods.


c)
An AIP and/or LTIP award deferred under this Section 4.1 shall be credited as an
Incentive Compensation Deferral Share Credit to the Deferred Stock Account
maintained on behalf of the Participant as of the Share Credit Allocation Date.



d)
If a Participant makes a hardship withdrawal under the terms of the Erie
Insurance Group Employee Savings Plan (or any successor plan) or a withdrawal
due to an unforeseeable emergency under the terms of the Deferred Compensation
Plan of Erie Indemnity Company (or any successor plan) all deferral elections
made by the Participant under this Section 4.1 with respect to an AIP and/or a
LTIP award shall be cancelled. Such Participant shall not be permitted to make
any further deferral under the Plan until the Participant satisfies the
procedures set forth in paragraph (b) above



e)
Participant deferrals of an AIP and/or LTIP award under the Plan shall be
cancelled in such other events or conditions as the Commissioner of Internal
Revenue may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin which the Administrator, in its discretion, chooses to apply
under the Plan; provided, however, that a Participant shall have no direct or
indirect election to the application of such events or conditions to his
individual circumstances.



4.2    DEFERRED STOCK ACCOUNT


A Deferred Stock Account shall be established on behalf of each Employee who
properly completes, executes and delivers an Election Form under Section 3.2 and
becomes a Participant under Section 3.3. Any AIP and LTIP award deferred under
the terms of the Plan shall be credited as an Incentive Compensation Deferral
Share Credit to this Deferred Stock Account. A Participant’s Deferred Stock
Account shall be kept only for bookkeeping and accounting purposes and, except
as provided in Section 8.2 (pertaining to the Company’s intention to maintain a
grantor trust in connection with the Plan), no Company funds or property shall
be transferred or designated to this account. Statements will be sent to each
Participant as to the balance of his Deferred Stock Account at least once each
calendar year.


A Participant’s interest in the Deferred Stock Account maintained on his behalf
shall be Vested at all times.


4.3    INCENTIVE COMPENSATION DEFERRAL SHARE CREDIT


With respect to each annual or multi-year performance period during which the
Employee is a Participant and with respect to which he has an effective election
under Article Three, the Deferred Stock Account maintained on such Participant’s
behalf shall be credited with an Incentive Compensation Deferral Share Credit,
effective as of the Share Credit Allocation Date. For any such given period, the
Incentive Compensation Deferral Share Credit made to the Participant’s Deferred
Stock Account shall be equal to the quotient obtained by dividing a cash


7

--------------------------------------------------------------------------------




amount, as determined below, by the consolidated closing bid price for Common
Stock on the Share Credit Allocation Date.


a)
AIP Award. With respect to the deferral of an AIP award, such cash amount shall
be determined as the product of the Participant’s AIP award for the given
performance period and the deferral percentage applicable to such AIP award
elected by the Participant on the Participant’s Election Form applicable to such
performance period.



b)
LTIP Award. With respect to the deferral of a LTIP award, such cash amount shall
be determined as the product of the Participant’s LTIP award for the given
performance period and the deferral percentage applicable to such LTIP award
elected by the Participant on the Participant’s Election Form applicable to such
performance period.



4.4    DIVIDEND EQUIVALENT CREDIT


For each quarterly period (i) with respect to which a dividend is paid on Common
Stock and (ii) in which there is a balance in the Deferred Stock Account
maintained on behalf of a Participant as of the record date applicable to the
dividend paid on Common Stock (regardless of whether the Participant has
incurred a Separation from Service or has died), a Participant’s Deferred Stock
Account shall be credited with a Dividend Equivalent Credit. The Dividend
Equivalent Credit for any such quarterly period shall be credited as of the date
on which the dividend is paid on Common Stock for such quarterly period. For any
such applicable quarterly period, the Dividend Equivalent Credit made to a
Participant’s Deferred Stock Account shall be determined as follows:


a)
A dividend credit is determined, expressed in cash, equal to the product of:

(i)
The dividend payable by the Company on one share of Common Stock for such
quarterly period; and

(ii)
The number of accumulated Share Credits credited to the Participant’s Deferred
Stock Account as of the Common Stock dividend record date applicable to such
quarterly period.

b)
The dividend credit determined in paragraph (a) above will immediately be
converted into a Share Credit by dividing such cash dividend credit by the
consolidated closing bid price for Common Stock on the date on which the
dividend is paid on Common Stock for such quarterly period.



A Participant’s interest in the Share Credits attributable to Dividend
Equivalent Credits shall be Vested at all times.


4.5    AGGREGATION OF PARTIAL SHARE CREDITS


Effective as of each Share Credit Allocation Date and each Common Stock dividend
record date with respect to which Dividend Equivalent Credits are made, any
partial Share Credits then


8

--------------------------------------------------------------------------------




credited to a Participant’s Deferred Stock Account shall be aggregated in such
manner as the Administrator shall provide to constitute full Share Credits.


4.6    ADJUSTMENT TO SHARE CREDITS


Share Credits maintained on behalf of a Participant hereunder shall be subject
to appropriate adjustment by the Administrator in the event of changes in the
outstanding Common Stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
Share Credits are credited hereunder.




ARTICLE FIVE


PAYMENT OF DEFERRED STOCK ACCOUNTS


5.1    PAYMENT


Except as otherwise provided in this Article Five, the Company shall pay a
Participant the amounts represented by the balance credited to the Vested
Deferred Stock Account maintained on behalf of the Participant, following the
Participant’s Separation from Service. Payment shall be made in the form of
approximately equal annual installments for a period of three (3) years and
shall commence in the calendar year immediately following the calendar year of
the Participant’s Separation from Service, but not before the first day of the
seventh month that begins after the Participant’s Separation from Service and
not before the completion of any AIP and/or LTIP award calculations to which the
Participant’s deferral election(s) applies. In no event shall payment commence
later than December 31 of the calendar year immediately following the calendar
year of the Participant’s Separation from Service. Payment shall be made in
shares of Common Stock equal to the number of full Share Credits comprising the
distributable amount that are then credited to the Participant’s Vested Deferred
Stock Account, with fractional Share Credits comprising the distributable amount
payable in cash.


In the event a Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 5.5 shall apply.


5.2    ACCELERATION OF PAYMENTS


Notwithstanding the provisions of Section 5.1, the Company may pay a Participant
the amounts represented by all or a portion of the balance credited to the
Vested Deferred Stock Account maintained on behalf of the Participant in a lump
sum as of a date that is administratively reasonable following the occurrence of
any of the events or conditions identified below. Such lump sum payment shall be
equal to the amount, as determined by the Administrator, as is reasonably
estimated to be required to satisfy the purpose of the accelerated payment. The
events or conditions to which this Section 5.2 applies are:




9

--------------------------------------------------------------------------------




a)
The Participant needs to avoid a violation of an applicable federal, state,
local, or foreign ethics law or conflicts of interest law.


b)
The Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.



c)
The Participant incurs federal employment tax obligations under Sections 3101,
3121(a), or 3121(v)(2) of the Code with respect to a Vested Deferred Stock
Account and any federal, state, local, or foreign tax obligations arising from
such employment tax obligations.


d)
The Plan is terminated and liquidated in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.


e)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



Any payment under this Section 5.2 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 5.2
is made and such payment is less than an amount that represents the entire
Vested Deferred Stock Account maintained on the Participant’s behalf, the amount
of such payment shall offset any future payment from the Plan to the Participant
or any Beneficiary or other person who claims through the Participant.


5.3    DELAY OF PAYMENTS


Notwithstanding the provisions of Sections 5.1, the Company may delay the
payment of amounts represented by all or a portion of the balance credited to
the Vested Deferred Stock Account maintained on behalf of a Participant in
connection with any of the events or conditions identified below; provided,
however that, with respect to any given event or condition, the Administrator
shall treat Plan payments to all similarly-situated Participants in a reasonably
consistent manner:


a)
The Administrator reasonably anticipates that if Plan payments were to be made
as scheduled, the Company’s deduction with respect to such payments would not be
permitted under Section 162(m) of the Code; provided such scheduled payments are
then made during the Participant’s first taxable year in which the Administrator
reasonably anticipates that the Company’s deduction will not be barred by
application of Section 162(m) of the Code.



b)
The Administrator reasonably anticipates that making scheduled Plan payments
will violate federal securities laws or other applicable law; provided that the
scheduled



10

--------------------------------------------------------------------------------




payments are then made at the earliest date at which the Administrator
reasonably contemplates that making the scheduled payments will not cause such a
violation.


c)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



5.4    DELAY OF PAYMENTS TO SPECIFIED EMPLOYEES


Notwithstanding the foregoing provision of this Article Five, if a payment is
being made to a Participant on account of such Participant’s Separation from
Service and such Participant is a Specified Employee as of the date of such
Separation from Service, such payment shall not commence before the first day of
the seventh month that begins after the Participant’s Separation from Service.


5.5    PAYMENT UPON DEATH OF PARTICIPANT


a)
In the event of a Participant’s death, the amount represented by the Vested
Deferred Stock Account maintained on behalf of the Participant (or, if the
Participant began payment prior to death, the remaining balance of such account)
shall be paid by the Company to the Participant’s Beneficiary in the form of a
lump sum during the month next following the month of the Participant’s death.
Except as provided in Sections 5.2 or 5.3, no payment to a Beneficiary under
this paragraph (a) shall be made before or after such identified payment date;
provided, however, that if the Company makes a payment within the permitted
payment period (as defined below) and the actual date of payment is not within
the direct or indirect control of the Beneficiary, such payment shall be treated
as having been made on such identified payment date. The “permitted payment
period” for this purpose shall begin on the first day of the month next
following the month of the Participant’s death and shall end on the later of (i)
the last day of the calendar year that includes the identified payment date, and
(ii) the fifteenth day of the third month following the identified payment date.


b)
Payment of the distributable amount represented by the Vested Deferred Stock
Account maintained on behalf of the deceased Participant shall be made in shares
of Common Stock equal to the number of full Share Credits credited to such
account as of the payment date, with fractional Share Credits payable in cash.



5.6    REHIRED PARTICIPANT


If a Participant incurs a Separation from Service and payment of the amounts
represented by the Participant’s Vested Deferred Stock Account have begun, such
installment payments shall not be suspended if the Participant is subsequently
reemployed by the Company or an Affiliate.








11

--------------------------------------------------------------------------------




ARTICLE SIX


ADMINISTRATION


6.1    GENERAL ADMINISTRATION


The Administrator shall be charged with the administration of the Plan. The
Administrator shall have all such powers as may be necessary to discharge its
duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the eligibility
of any Employee to participate hereunder, the validity of any election or
designation as may be necessary or appropriate hereunder and the right of any
Participant or Beneficiary to receive payment of all or any portion of amounts
represented by a Deferred Stock Account, maintained hereunder. The Administrator
shall have all power necessary to adopt, alter and repeal such administrative
rules, regulations and practices governing the operation of the Plan as it, in
its sole discretion, may from time to time deem advisable and shall have the
power to make equitable adjustments to remedy any mistakes or errors made in the
administration of the Plan. The Administrator shall not be liable to any person
for any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to willful misconduct. The
Administrator, the Company and its respective officers and directors shall be
entitled to conclusively rely upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan,
insofar as such reliance is consistent with the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and other applicable law. The service
providers to the Plan may act and rely upon all information reported to them by
the Administrator and/or the Company and need not inquire into the accuracy
thereof nor shall be charged with any notice to the contrary. Any individual
serving as Administrator shall not participate in any action or determination
regarding solely his own benefits payable hereunder. Decisions of the
Administrator made in good faith shall be final, conclusive and binding upon all
parties. For all purposes, the claims and review procedures set forth in Section
6.2 shall be the exclusive procedures for the disposition of claims for benefits
arising under the Plan.


6.2    CLAIMS PROCEDURE


The Administrator shall be responsible for the claims procedure under the Plan.


a)
Original Claim. In the event a claim of any Participant, Beneficiary, or other
person (hereinafter referred to in this Section as the “Claimant”) for a benefit
is partially or completely denied, the Administrator shall give, within ninety
(90) days after receipt of the claim (or if special circumstances, made known to
the Claimant, require an extension of time for processing the claim, within one
hundred eighty (180) days after receipt of the claim), written notice of such
denial to the Claimant. Such notice shall set forth, in a manner calculated to
be understood by the Claimant, the specific reason or reasons for the denial
(with reference to pertinent Plan provisions upon which the denial is based); an
explanation of additional material or information, if any, necessary for the



12

--------------------------------------------------------------------------------




Claimant to perfect the claim; a statement of why the material or information is
necessary; a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA; and an explanation of the Plan’s claims review
procedure, including the time limits applicable to such procedure.
b)
Review of Denied Claim.

(i)
A Claimant whose claim is partially or completely denied shall have the right to
request a full and fair review of the denial by a written request delivered to
the Administrator within sixty (60) days of receipt of the written notice of
claim denial, or within such longer time as the Administrator, under uniform
rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.

(ii)
The Administrator, within sixty (60) days after the request for review, or in
special circumstances, such as where the Administrator in its sole discretion
holds a hearing, within one hundred twenty (120) days of the request for review,
will submit its decision in writing. Such decision shall take into account all
comments, documents, records and other information properly submitted by the
Claimant, whether or not such information was considered in the original claim
determination. The decision on review will be binding on all parties, will be
written in a manner calculated to be understood by the Claimant, will contain
specific reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based, will indicate that the Claimant may
review, upon request and free of charge, all documents, records or other
information relevant to the claim and will contain a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA.

(iii)
If a Claimant fails to file a claim or request for review in the manner and in
accordance with the time limitations specified herein, such claim or request for
review shall be waived, and the Claimant shall thereafter be barred from again
asserting such claim.

c)
Determination by the Administrator is Conclusive. The Administrator’s
determination of factual matter relating to Participants, Beneficiaries and
other persons including, without limitation, a Participant’s compensation, the
amount of any Share Credit and any other factual matters, shall be conclusive.

6.3
EXHAUSTION OF ADMINISTRATIVE REMEDIES



The exhaustion of the claims review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:




13

--------------------------------------------------------------------------------




a)
No claimant shall be permitted to commence any civil action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and



b)
In any such civil action all explicit and all implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.



6.4
DEADLINE TO FILE CIVIL ACTION



No civil action to recover Plan benefits or to enforce or clarify rights under
the Plan under Section 502 or Section 510 of ERISA or under any other provision
of law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the civil action is commenced in the proper forum
before the earlier of:


a)
Thirty months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based; or



b)
Six months after the claimant has exhausted the claims review procedure.



6.5
FICA AND OTHER TAXES



For each year in which credits are made under the Plan for or on behalf of a
Participant who is employed in such year, the Company or Affiliate employing the
Participant shall withhold from that portion of the Participant’s compensation
that is not being deferred, in a manner determined by the Administrator, the
Participant’s share of FICA and other employment taxes. If the Administrator
determines it to be necessary or appropriate, the Administrator may reduce any
deferral of a Participant under the Plan in order to comply with this Section
6.5.




ARTICLE SEVEN


AMENDMENT AND TERMINATION


The Company expects to continue the Plan indefinitely, but reserves the right to
amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the balance of
a Participant’s Deferred Stock Account at the time of amendment or termination.
Except as may otherwise be provided by the Company, in the event of a
termination of the Plan, the Company (or any transferee, or successor entity of
the Company) shall be obligated to pay amounts


14

--------------------------------------------------------------------------------




represented by Vested Deferred Stock Account balances to Participants and
Beneficiaries at such time or times and in such forms as provided under the
terms of the Plan. Nothing herein shall limit the Company’s reserved right to
terminate and liquidate the Plan in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.




ARTICLE EIGHT


GENERAL PROVISIONS


8.1
NO EFFECT ON EMPLOYMENT RIGHTS



Nothing contained herein shall be construed as creating any contract of
employment between the Company or any Affiliate and any Participant nor shall
any provision hereof confer upon any Participant the right to be retained in the
service of the Company or any Affiliate nor limit the right of the Company or
any Affiliate to discharge or otherwise deal with Participants without regard to
the existence of the Plan.


8.2
GENERAL CONTRACTUAL OBLIGATION



a)
It is the intent of this Plan, and each Participant understands, that
eligibility and participation in this Plan does not grant any Participant or
Beneficiary any interest in any asset of the Company or any Affiliate. The
Company’s obligation to pay to the Participant or Beneficiary the amounts
credited hereunder is a general contract obligation and shall be satisfied
solely from the general assets of the Company. Nothing contained in the Plan
shall constitute a guaranty by the Company, any Affiliate, or any other entity
or person that the assets of the Company will be sufficient to pay amounts
determined in accordance with the Plan. The obligation of the Company under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay amounts in the future.



b)
The Company has entered into a trust agreement with a trustee to establish a
grantor trust fund and intends to transfer assets thereto, subject to the claims
of creditors of the Company. The time, manner, and amount of any such asset
transfer shall at all times be in the sole discretion of the Company. The assets
of such trust fund shall be used to pay some or all of the amounts credited
under the Plan and may be used, at the sole discretion of the Company, to pay
administrative expenses of the Plan and the trust. Payments by the trustee from
such trust fund to or on behalf of a Participant or Beneficiary shall discharge,
to the extent thereof, the Company’s obligation to make payments of amounts
credited under the Plan from other Company assets.



c)
In each case in which amounts represented by the balances credited to a
Participant’s Vested Deferred Stock Account have been distributed to the
Participant, Beneficiary, or other person entitled to receipt thereof and which
purports to cover in full the benefits hereunder, such Participant, Beneficiary
or



15

--------------------------------------------------------------------------------




other person shall have no further right or interest in the other assets of the
Company on account of participation in the Plan. Notwithstanding a Participant’s
entitlement to Vested amounts under the terms of the Plan, the status of the
Participant, or any person claiming by or through the Participant, is that of an
unsecured general creditor to the extent of his entire interest under the Plan
as herein described.


8.3
BINDING ON COMPANY, PARTICIPANTS AND THEIR SUCCESSORS



The Plan shall be binding upon and inure to the benefit of the Company and
Affiliates, their successors and assigns and Participants and their heirs,
executors, administrators and legal representatives. In the event of the merger
or consolidation of the Company with or into any other corporation, or in the
event substantially all of the assets of the Company shall be transferred to
another corporation, the successor corporation resulting from the merger or
consolidation, or the transferee of such assets, as the case may be, shall, as a
condition to the consummation of the merger, consolidation or transfer, assume
the obligations of the Company hereunder and shall be substituted for the
Company hereunder.


8.4
SPENDTHRIFT PROVISIONS



The interest of a Participant or Beneficiary under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, either voluntarily or involuntarily, prior to the
Participant’s or Beneficiary’s actual receipt of amounts represented by the
balances credited under the Plan on his behalf; any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such interest
prior to such receipt shall be void. Amounts credited hereunder and not paid to
a Participant or Beneficiary shall not be subject to garnishment, attachment or
other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any Affiliate by the Participant have been fully paid and
satisfied; provided, however, that any such offset shall not exceed such offset
as is permitted under Section 409A of the Code. Neither the Company nor any
Affiliate shall be liable in any manner for or subject to the debts, contracts,
liabilities, torts or engagements of any person who has a Deferred Stock Account
maintained on his behalf under the Plan.


8.5
NO SPOUSAL RIGHTS



Except as required by law or specifically provided by the Plan, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the Deferred Stock Account accumulated
under the Plan including, but not limited to, the right to be the sole
Beneficiary or to consent to the Participant’s designation of Beneficiary.




16

--------------------------------------------------------------------------------




8.6
DISCLOSURE



Each Participant, upon his written request, shall receive a copy of the Plan and
the Administrator will make available for inspection by any Participant a copy
of any written rules and regulations used by the Administrator in administering
the Plan.


8.7
INCAPACITY OF RECIPIENT



In the event a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any Vested Deferred Stock Account under
the Plan to which such Participant, or Beneficiary is entitled shall be paid to
such guardian, conservator or other person legally charged with the care of his
person or his estate. Except as provided in the preceding sentence, when the
Administrator, in its sole discretion, determines that a Participant or
Beneficiary is unable to manage his financial affairs, the Administrator may
direct the Company to make distribution(s) from the Vested Deferred Stock
Account maintained on behalf of such Participant or Beneficiary to any one or
more of the spouse, lineal ascendants or descendants or other closest living
relatives of such Participant or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such distribution(s).
Any payment so made shall not exceed such amount as is permitted under Section
409A of the Code and shall be in complete discharge of any liability of the
Company and Administrator under the Plan for such payment. The Administrator
shall not be required to see to the application of any such distribution made as
provided above.


8.8
INFORMATION FURNISHED BY PARTICIPANTS AND BENEFICIARIES



Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s or Beneficiary’s interest under the
Plan resulting from any misstatement of fact made by the Participant or
Beneficiary, directly or indirectly, to the Company or to the Administrator and
used by it in determining the Participant’s or Beneficiary’s Plan interest.
Neither the Company nor the Administrator shall be obligated or required to
increase the Plan interest of any such Participant or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant or Beneficiary which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate in view of accurate facts.


8.9
OVERPAYMENTS



If a payment or a series of payments made from the Plan is found to be greater
than the payment(s) to which a Participant or Beneficiary is entitled due to
factual errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, suspend
or reduce future payments to such Participant or Beneficiary or exercise such
legal or equitable remedies as it deems appropriate to correct the overpayment.


8.10
UNCLAIMED BENEFIT



In the event that any amount determined to be payable to a Participant or
Beneficiary hereunder remains unclaimed by such Participant or Beneficiary for a
period of four years after the


17

--------------------------------------------------------------------------------




whereabouts or existence of such person was last known to the Administrator, the
Administrator may direct that all rights of such person to such amounts be
terminated absolutely; provided, however, that if such Participant or
Beneficiary subsequently appears and files a claim for payment in accordance
with Article Six and such claim is fully or partially successful, the liability
under the Plan for an amount equal to the successful claim shall be reinstated.


8.11
ELECTIONS, APPLICATIONS, NOTICES



Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the Company or the Administrator as
the case may be: (a) on the date it is personally delivered to the Administrator
(either physically at the Company’s executive offices at 100 Erie Insurance
Place, Erie, Pennsylvania 16530 or at such other location designated by the
Administrator or through interactive electronic communication) or (b) three
business days after it is sent by registered or certified mail, postage prepaid,
addressed to the Administrator at the offices indicated above. Every such item
which is to be delivered to a person or entity designated by the Administrator
to perform recordkeeping and other administrative services on behalf of the Plan
shall be deemed delivered to such person or entity when it is actually received
(either physically or through interactive electronic communication) by such
person or entity. Every designation, direction, election, revocation or notice
authorized or required which is to be delivered to a Participant or Beneficiary
shall be deemed delivered to a Participant or Beneficiary: (a) on the date it is
personally delivered to such individual (either physically or through
interactive electronic communication), or (b) three business days after it is
sent by registered or certified mail, postage prepaid, addressed to such
individual at the last address shown for him on the Company’s records. Any
notice required under the Plan may be waived by the person entitled thereto.


8.12
COUNTERPARTS



This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.


8.13
SEVERABILITY



In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.


8.14
GOVERNING LAW



The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania to the extent that such laws are not preempted by
the Employee Retirement Income Security Act of 1974, as amended, and regulations
promulgated thereunder. The Administrator shall interpret and construe the terms
of the Plan so as to be consistent with guidance promulgated by the Internal
Revenue Service pursuant to Section 409A of the Code.




18

--------------------------------------------------------------------------------




8.15
HEADINGS



The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.


8.16
CONSTRUCTION



The masculine gender, where appearing in this Plan, shall be deemed to also
include the feminine gender. The singular shall also include the plural, where
appropriate.


* * * * * * *


Executed at Erie, Pennsylvania this 7th day of December, 2016, effective as of
January 1, 2017.
 
ERIE INDEMNITY COMPANY






By: /s/ Gregory J. Gutting            
Gregory J. Gutting


Title: Executive Vice President and CFO    


ATTEST:




/s/ Brian W. Bolash            
Brian W. Bolash, Corporate Secretary
h:\erieins\dc\genl\docs\16_ICDPdoc_final.docx


19